Title: To George Washington from Robert Morris, 30 August 1782
From: Morris, Robert
To: Washington, George


                        
                            Office of Finance 30. Aug. 1782
                        Sir,
                        My Letter of the twenty night which is enclosed I have written for two Reasons one that you may be informed and I may Hand justified in every Respect should the Event take Place the other which is the principal on that you may found a warm Application on it to the States—You will I hope keep this entirely to yourself. You will see that I have not entrusted a View of it to Secretary or to any of the Clerks—The Effect of you Application must depend on raising a very general Alarm. I have the Honor to be with great Esteem and Respect you Excelly most obedient & humble Servant
                        
                            R.M.
                        
                    